EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Michael Whittaker on December 29, 2021. The application has been amended as follows. 

Claim 1 has been amended as follows:
1.	A body worn monitoring system for continuous non-invasive blood pressure monitoring of an ambulatory patient, comprising: 
(a) an electrical sensor configured to attach to the patient and detect a time-dependent electrical waveform comprising a QRS complex induced by the patient's heartbeat;
(b) a blood pressure cuff configured to attach to an arm of the patient and to occlude the patient's brachial artery upon the inflation thereof and detect a time-dependent pressure waveform during the inflation;
(c) an optical sensor configured to attach to the arm of the patient downstream of the brachial artery and detect a time-dependent optical waveform comprising a pulse induced by the patient's heartbeat; and
(d) a body-worn monitor operably connected to receive the time-dependent optical waveform, the time-dependent pressure waveform, and the time-dependent electrical waveform and to perform the following steps:
(i) determine a pulse transit time from a separation in time between a portion of the pulse comprised by the time-dependent optical waveform and a portion of the QRS 
(ii) determine a heart rate from portions of QRS complexes in the time-dependent electrical waveform when the blood pressure cuff is not inflated;
(iii) determine inflation parameters from the heart rate and the pulse transit time; 
(iv) cause the blood pressure cuff to inflate according to the inflation parameters and determine blood pressure values SYSINDEX, MAPINDEX, and DIAINDEX from the time dependent pressure waveform during the inflation, and a patient-specific slope value (m) relating pulse transit time to mean arterial blood pressure from the time-dependent pressure waveform during the inflation; and



(v) following determination of the blood pressure values and the patient-specific slope value m, determine a continuous non-invasive blood pressure measurement for the patient from pulse transit time values measured in the absence of occlusion of the patient's brachial artery, the blood pressure values, and the patient-specific slope value m.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The examiner first notes the limitation "inflation parameters" has been interpreted more than one parameter (as the plural "parameters" is utilized) dictating how, or the manner by which, cuff inflation is performed, as is consistent with the application as filed (e.g., ¶ [00110]). The only two specific parameters disclosed by Applicant are inflation time and inflation rate. Inflation time is understood to mean the duration of the inflation interval, and the inflation rate the speed at which the cuff is inflated during said interval. 
The most relevant of the prior art of record, US 2007/0066910 A1 to Inukai (cited by Applicant), teaches/suggests a system for continuous non-invasive blood pressure monitoring: the system comprising: 
(a) an electrical sensor configured to attach to the patient and detect a time-dependent electrical waveform comprising a QRS complex induced by the patient's heartbeat (ECG 20);
(b) a blood pressure cuff configured to attach to an arm of the patient and to occlude the patient's brachial artery upon the inflation thereof and detect a time-dependent pressure waveform during the inflation (cuff 10 and associated pressure sensor 12); 
(c) an optical sensor configured to attach to the arm of the patient downstream of the brachial artery and detect a time-dependent optical waveform comprising a pulse induced by the patient's heartbeat (PPG finger sensor 30);
(d) a monitor operably connected to receive the time-dependent optical waveform, the time-dependent pressure waveform, and the time-dependent electrical waveform (controller 100) and to perform the following steps:

(ii) determine a heart rate from portions of QRS complexes in the time-dependent electrical waveform when the blood pressure cuff is not inflated (Fig. 2, S111);
(iv) cause the blood pressure cuff to inflate and determine blood pressure values SYSINDEX, MAPINDEX, and DIAINDEX from the time-dependent pressure waveform (Fig. 2, S129) and a patient-specific slope value (m) relating pulse transit time to mean arterial blood pressure from the time-dependent pressure waveform during the inflation (Fig. 2, S131; ¶ [0068] where coefficient a represents a slope); 
(v) following determination of the blood pressure values and the patient-specific slope value m, determine a continuous non-invasive blood pressure measurement for the patient from pulse transit time values measured in the absence of occlusion of the patient's brachial artery, the blood pressure values, and the patient-specific slope value m (Fig. 2, S123).
Inukai does not teach the monitor is body-worn. However, US 2009/0216132 A1 to Orbach teaches/suggests a body-worn monitor for similarly continuously monitoring blood pressure (¶ [0038]), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Inukai such that the monitor is body-worn in order to facilitate monitoring an individual's blood pressure during daily life activities (Orbach, ¶ [0004]).
Inukai as modified does not expressly disclose the blood pressure values and patient-specific slope m are determined from the time-dependent pressure waveform during inflation. e.g., ¶ [0056]). However, US 2009/0043238 A1 to Lane discloses such blood pressure values may be obtained during either the inflation phase or deflation phase (e.g., ¶ [0002]), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Inukai with the monitor determining the blood pressure values and patient-specific slope m are determined from the time-dependent pressure waveform during the inflation as a simple substitution of one portion of the time-dependent pressure waveform suitable for determining the required values for another to yield no more than predictable results. See MPEP 2143(I)(B).
Inukai as modified further discloses using heart rate (or R-R interval corresponding thereto) and pulse transit time (i.e., a correlation between these two values) to determine when to initiate a cuff-based measurement, which begins with a cuff inflation (Fig. 2, S114; ¶ [0056]). Accordingly, Inukai reasonably discloses determining only the timing of an inflation/cuff measurement, and/or when to initiate an inflation/cuff measurement, based on heart rate and pulse transit time. However, neither Inukai nor the remaining prior art of record teaches determining inflation parameters, such as inflation time and inflation rate, based on the HR and PTT, as claimed. 
In view of the above, the prior art of record does not teach/suggests a system comprising, in combination with the remaining recited elements and/or steps, a body-worn monitor determining inflation parameters from the heart rate and the pulse transit time. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Meredith Weare/Primary Examiner, Art Unit 3791